     Case 4:18-cv-03196 Document 32 Filed on 01/27/20 in TXSD Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

BROOKE PEARCE, as next friend of U.V.,            )(   Civil Action No.:4:18-cv-3196
a minor, and JUSTINA GARCIA,                      )(   (Jury Trial for Bivens)
                                                  )(   (Bench Trial for FTCA)
                           Plaintiffs,            )(
                                                  )(
V.                                                )(
                                                  )(
FBI AGENT DOE, in his individual capacity,        )(
NICHOLAS CHASE CUNNINGHAM;                        )(
SOPHIA PEREZ HEATH;                               )(
JIMMY TONY SANCHEZ;                               )(
DELIA GUALDINA VELASQUEZ; and                     )(
THE UNITED STATES,                                )(
                                                  )(
                           Defendants.            )(


                 PLAINTIFFS’ THIRD AMENDED COMPLAINT

TO THE HONORABLE KENNETH M. HOYT:

NOW COME Plaintiffs BROOKE PEARCE, as next friend of U.V., a minor, and

JUSTINA GARCIA and file this third amended complaint “as a matter of course” pursuant

to FRCP 15 complaining of FBI AGENT DOE, in his individual capacity, NICHOLAS

CHASE CUNNINGHAM; SOPHIA PEREZ HEATH; JIMMY TONY SANCHEZ;

DELIA GUALDINA SANCHEZ, and the UNITED STATES (“Defendants” collectively

herein),and would respectfully show as follows:



                             INTRODUCTORY FACTS

1.    On January 24, 2018, 47-year-old Ulises Valladares was with his twelve-year-old

son U.V. at his home when two assailants, Nicholas Chase Cunningham and Jimmy Tony

                                                                                       1
     Case 4:18-cv-03196 Document 32 Filed on 01/27/20 in TXSD Page 2 of 15




Sanchez, entered the home and demanded information on the whereabouts of Ulises's

brother, Ernesto Valladares, in an effort to carry out the plan contrived by Delia Velasquez

and Sonya Heath. Ulises and U.V. were both bound and gagged with duct tape.

2.     The intruders then grabbed Ulises, still bound, and took him from home and left

U.V. behind still restrained, however, U.V. was able to break free and go to the neighbors

where law enforcement was called. U.V. frantically explained what happened to his father

over the phone, and soon law enforcement arrived at the home to investigate and try to

locate the whereabouts of his kidnapped father.

3.     As the investigation continued, the FBI was contacted to assist Conroe police and

the Montgomery County Sheriff's Office in the investigation. The next day the FBI was

able to locate Ulises when the kidnappers demanded a ransom by telephone. Ulises was in

a house, alone, and still tied-up. FBI agents approached the home, guns drawn, and

confirmed that Ulises was in the home.

4.     FBI Agent Doe1 pointed his gun into a window, without entering, and shot and killed

Ulises. Ulises lifeless body was still bound from the kidnapping.

5.     Defendant United States has refused all Plaintiffs’ efforts to provide any documents

in this case including statements, reports, ballistics, or any other document.

6.     Ulises Valladares's only living parent, Justina Garcia, was devastated when the news

about the death of her son reached her in Honduras.




1
 The pseudonym of the FBI agent required by the Protective Order who shot and killed Ulises
Valladares.
                                                                                              2
      Case 4:18-cv-03196 Document 32 Filed on 01/27/20 in TXSD Page 3 of 15




7.     Justina made arrangements for his body to be sent home for his funeral and burial;

this was the last time she was able to see her son.

8.     As of this instant filing—two years later—neither the FBI or the United States has

identified the killer to the public.

9.     After the killing, the FBI fabricated a story that the bound2 kidnapping victim Ulises

was to blame in some bizarre, convoluted fashion, however, Houston Police Chief Acevedo

revealed months later that the FBI's story was "not supported" by HPD's independent

investigation. HPD has refused, however, to make their report public despite requests.

10.    In a study involving 228 FBI shootings since 2011, no FBI shooting where a death

occurred has the FBI found fault with itself. Plaintiffs allege several of these shootings

were not justified.

11.    U.V.’s sister, Brooke Pearce, is now raising U.V.

12.    Plaintiffs bring this case under Bivens v. Six Unknown Named Agents, 403 US 388

(1971) and state tort law. Justina Garcia, additionally, brings a claim under the Federal Tort Claims

Act. 28 U.S.C. § 1346.



                                            PARTIES

13.    Plaintiff Justina Garcia is a resident of Honduras.

14.    Plaintiff Brooke Pierce is a resident of Texas.




2
 In the United States’ answer to the complaint it is admitted that Ulises was bound when shot
and killed.
                                                                                                   3
      Case 4:18-cv-03196 Document 32 Filed on 01/27/20 in TXSD Page 4 of 15




15.    Defendant FBI Agent Doe is the FBI Agent who shot and killed Ulises Valladares. “FBI

Agent Doe” is a known person to the United States and Plaintiffs’ and Defendants present counsel

and FBI Agent Doe proceeds under this pseudonym pursuant to a protective order entered in this

case. FBI Agent Doe can be served with process by agreement by serving Steven Kunkemoeller,

local counsel for the FBI.

16.    Defendant Nicholas Chase Cunningham3 is a resident of Montgomery County and

can be served with process at the Montgomery County jail at #1 Criminal Justice Drive,

Conroe, TX 77301 or wherever he is found.

17.    Defendant Sophia Perez Heath is a resident of Montgomery County and can be

served with process at the Montgomery County jail at #1 Criminal Justice Drive, Conroe,

TX 77301 or wherever she is found.

18.    Defendant Jimmy Tony Sanchez is a resident of Montgomery County and can be

served with process at the Montgomery County jail at #1 Criminal Justice Drive, Conroe,

TX 77301 or wherever he is found.

19.    Defendant Delia Gualdina Velasquez is a resident of Montgomery County and can

be served with process at the Montgomery County jail at #1 Criminal Justice Drive,

Conroe, TX 77301 or wherever she is found.

20.    Defendant United States is a government entity and has been served with process.




3
 Cunningham pled guilty to aggravated robbery in a Montgomery County District Court and was
sentenced to life in prison in August 2019. Heath plead guilty and was sentenced to 20 years in
prison in January 2020. Two others await trial.
                                                                                              4
      Case 4:18-cv-03196 Document 32 Filed on 01/27/20 in TXSD Page 5 of 15




                             JURISDICTION AND VENUE

21.    The Plaintiffs invoke the jurisdiction of this Court pursuant to Bivens v. Six

Unknown Named Agents, 403 US 388 (1971) implicating federal question jurisdiction and the

Federal Tort Claims Act. This cause also arises under the laws of the United States providing

for the protection of Civil Rights, and may be enforced against all Defendants, herein

named, through the Fourth, Fifth and Fourteenth Amendments. State tort claims are

brought under pendant jurisdiction. Venue is proper pursuant to 18 U.S.C. § 1391 in U.S.

Southern District of Texas, Houston Division.



                     ADDITIONAL FACTUAL ALLEGATIONS

22.    Justina Garcia is the mother of Ulises Valladares and U.V. is Ulises’s son.

23.    On January 24, 2018, 47-year-old Ulises Valladares was with twelve-year-old U.V.

at his home when two intruders entered their home demanding the whereabouts of his

brother, Ernesto Valladares, for an alleged debt owed.

24.    In order to gain Ernesto's attention, the intruders tied up Ulises Valladares and U.V.

with duct tape.

25.    The intruders, Nicholas Chase Cunningham and Jimmy Tony Sanchez, kidnapped

Ulises by gunpoint, took a few valuables, and left U.V. tied up in the house.

26.    Sophia Perez Heath and Delia Gualdina Velasquez were masterminds who planned

the criminal conspiracy resulting in Mr. Valladares’ death.

27.    U.V. was able to break free of the restraints and eventually local authorities were

contacted to report the kidnapping.
                                                                                           5
      Case 4:18-cv-03196 Document 32 Filed on 01/27/20 in TXSD Page 6 of 15




28.    Ernesto, the victim's brother whom Ulises had allowed to live in the home, received

a ransom call from a man who claimed to have connections to the Gulf Cartel (a major

drug trafficking organization based in Mexico).

29.    Law enforcement traced the call and Montgomery County Sheriff, Conroe Police,

Houston Police, Harris County and the FBI all responded. The collaborative effort of the

different law enforcement agencies allowed the kidnappers to be located at a hotel. Law

enforcement located Ulises, bound, in the backroom of house with children and woman

present.

30.    Prior to raid the FBI failed to discipline and retrain officers in situations where

suspects and other were shot by FBI agents, ascertain the location of any kidnapper in the

house, failed to assess the danger level, failed to instruct FBI Agent Doe and the other FBI

agents in the proper techniques to prevent unnecessary injury and death, used a gun to

break a window, failed to properly identify themselves, failed to identify Ulises to FBI

agents, pointed a gun unnecessarily at Ulises, put a finger on the trigger of weapon when

not justified, failed to retreat, and other acts. Due to the United States’ constant resistance

to provide any documents or evidence and that Houston Police Chief Art Acevedo (se

below) stated publicly that the FBI’s story of the killing was incorrect Plaintiffs will need

to get the statements, reports, training records, discipline records of the Ulises shooting and

other FBI shootings, ballistics, personnel records, and other materials relevant to this case. As

further evidence of failure to discipline and retrain the FBI alleges it has a clean shooting

record when investigating themselves including the last 150 FBI shootings in a row which the

Plaintiffs dispute as several of these FBI shootings were improper, for example, the shooting of a

                                                                                                6
      Case 4:18-cv-03196 Document 32 Filed on 01/27/20 in TXSD Page 7 of 15




mother holding a baby. See https://www.latimes.com/archives/la-xpm-1995-08-16-mn-35756-

story.html.

31.    On January 25, 2018, in the pre-dawn hours, flash-bang grenades were tossed in the

house where the bound Ulises was located.

32.    FBI Agent Doe approached the house, along with other law enforcement officers,

and broke a window of the house.

33.    After the window was broken FBI Agent Doe shot and killed Ulises.

34.    At the time Ulises was still bound.4

35.    Ulises did not threaten FBI Agent Doe or any other person at the scene of the killing.

36.    The autopsy set forth homicide by gunfire as the manner of death:




37.    The autopsy further indicated that Ulises arrived with brown paper bags on his

hands, taped in a place around the wrists, and silver duct tape wrapped his left wrist and

proximal left hand.




4
 Due to the fact that Houston Police Chief Acevedo stated the official FBI report is “not
supported” but hasn’t released the HPD report and the United States is demanding secrecy at
every turn only this instant litigation will reveal the truth.
                                                                                              7
      Case 4:18-cv-03196 Document 32 Filed on 01/27/20 in TXSD Page 8 of 15




38.    The examination by the medical examiner found the wound path was noted to be

through the skin, subcutaneous tissue, and left side of the chest, left third rib, the upper and

lower lobes of the left lung, the aorta, the eighth thoracic vertebra (without associated

spinal cord injury), the lower lobe of the right lung, right eighth rib, and the musculature

and subcutaneous tissue of the lateral right side of the back.

39.    The medical examiner recovered a deformed, small caliber, copper-jacketed,

hollow-point bullet with the emblem of 'T' on the base of the bullet from the right side of

his back.

40.    The direction of the wound path is left to right, downward, and slightly front to back.

41.    The autopsy further noted that Ulises had blunt force injuries and sharp force

injuries.

42.    These injuries, and others described below, were likely the result of extensive

torture by the kidnappers to get money Ulises did not have.

43.    A stab wound of the right upper extremity, left upper extremity cutting wound of

the left periorbital region, cutting wounds of the right upper extremity, and superficial

cutting wounds of the left ear.

44.    Ulises’s mother Justina and son U.V. have suffered dramatically from Ulises

Valladares death, including depression, anxiety, and remorse.

                                                                                              8
      Case 4:18-cv-03196 Document 32 Filed on 01/27/20 in TXSD Page 9 of 15




45.    Justina and U.V. have lost the monetary support Ulises provided, and Justina had to

pay for the funeral expenses.



46.    Ulise's minor son U.V. has made a Federal Tort Claim through Brooke Pearce his

next friend, for $25,000,000.00, due to the lost of his last parent's companionship and

support.

47.    Ulise's minor son’s claim was rejected on November 15, 2019.

48.    Justina Garcia has made a claim under the Federal Tort Claims Act which the

Federal Bureau of Investigation has received April 4, 2019 as admitted by the Defendant

United States.



                                         CLAIMS

           COUNT ONE: BIVENS ACTION AGAINST FBI AGENT DOE

49.    Plaintiffs adopt and incorporate by reference each and every factual allegation in

the preceding paragraphs as though fully set forth herein.

50.    The Supreme Court has recognized that monetary damage claims can be brought

under the Fourth Amendment for illegal search and seizure in a line of cases starting with

Bivens v. Six Unknown Fed. Narcotics Agents, 403 U. S. 388 (1971).

51.    Plaintiffs bring a claim against FBI Agent Doe for illegal search and seizure under

the Fourth Amendment, and as a negligence claim in the event facts show the acts were a

result of the agent’s negligence, gross negligence, or recklessness.



                                                                                         9
      Case 4:18-cv-03196 Document 32 Filed on 01/27/20 in TXSD Page 10 of 15




    COUNT TWO: FALSE IMPRISONMENT, ASSAULT & BATTERY,
  NEGLIGENCE, GROSS NEGLIGENCE, WRONGFUL DEATH AGAINST
NICHOLAS CHASE CUNNINGHAM, SOPHIA PEREZ HEATH, JIMMY TONY
                 SANCHEZ & FBI AGENT DOE

52.      Plaintiffs adopt and incorporate by reference each and every factual allegation in

the preceding paragraphs as though fully set forth herein.

53.      Plaintiffs bring claims for false imprisonment, assault and battery, negligence, gross

negligence and wrongful death against Nicholas Chase Cunningham, Sonia Perez Heath

and Jimmy Tony Sanchez, Delia Gualdina Velasquez, and, alternatively to Bivens claims

against FBI Agent Doe.



                         COUNT THREE: WRONGFUL DEATH

54.         The Plaintiffs incorporate by reference all preceding paragraphs of this

Complaint as if set forth at length herein in this section.

55.        The Plaintiffs bring this wrongful death action pursuant to the Texas Civil

Practice and Remedies Code § 71.004 (c). Pursuant to Texas Civil Practice and Remedies

Code § 71.002, and Texas statutory and common law, the Defendants are liable for their

actions and omissions individually and jointly for actions, and omissions.

56.         Ulises Valladares died as a result of the Defendants’ deliberate indifference,

reckless, wrongful acts and omissions, neglect, and carelessness actions.

57.         Ulises would have been entitled to bring this action against Defendants if he had

lived.

58.        A reasonable and competent member of the law enforcement profession would


                                                                                            10
      Case 4:18-cv-03196 Document 32 Filed on 01/27/20 in TXSD Page 11 of 15




have exercised under similar circumstances duties to: provide adequate medical care, not

impose unreasonable searches and seizures upon law abiding citizens; exercise ordinary or

reasonable care; exercise the degree of care, skill, and competence that a reasonable officer

would exercise.

59.        The Defendants including FBI Agent Doe and other FBI agents, breached all of

their duties. The Defendants’ acts and omissions, jointly and severally, proximately caused

injury and death to Ulises Valladares.

60.        The Plaintiffs seek unliquidated damages within the jurisdictional limits of this

Court.



                    COUNT FOUR: FEDERAL TORT CLAIMS ACT

61.        The Plaintiffs incorporate by reference all preceding paragraphs of this Complaint as if

set forth at length herein in this section.

62.        Plaintiffs sue under the Federal Tort Claims Act. Under the FTCA “[t]he United States

[is] liable ... in the same manner and to the same extent as a private individual under like

circumstances” 28 U.S.C. § 2674. Federal courts have jurisdiction over such claims. 28 § 1346(b).

The FTCA covers intentional torts committed by “investigative or law enforcement officers”, thus

allowing individuals aggrieved by the actions of law enforcement officers to have their day in

court. See Millbrook v. United States, 569 U.S. 50 (2013).

63.        Here FBI agents including FBI Agent Doe were improperly trained and disciplined and

used improper techniques and strategies resulting in the suffering and death of Ulises.




                                                                                                11
      Case 4:18-cv-03196 Document 32 Filed on 01/27/20 in TXSD Page 12 of 15




                                    SURVIVAL CLAIM

64.       The Plaintiffs incorporate by reference all preceding paragraphs of this

Complaint as if set forth at length herein in this section. Pursuant to Texas Civil Practice

and Remedies Code § 71.021 and Texas statutory and common law, the Defendants are

liable for their actions and omissions and their employee’s actions omissions, including,

without limitation, their agents and officers.

65.       Ulises Valladares had causes of action for personal injury to his person under the

Federal Tort Claims Act, Bivens action, and state tort law before he died.

66.       Ulises Valladares would have been entitled to bring an action for the injury if he

had lived, namely pain, suffering, mental anguish and disfigurement as a result of the

negligence, gross negligence and civil rights violations.

67.       The Defendants’ wrongful acts and omissions, jointly and severally, caused

Ulises Valladares’s injuries for which the Plaintiffs sue for all damages allowed by law.

This third amended complaint does not intend to extinguish the claims for the Estate of

Ulises Valladares in it suit for intervention, rather add further support for those claims.



                                          DAMAGES

68.     Plaintiffs adopt and incorporate by reference each and every factual allegation in

the preceding paragraphs as though fully set forth herein.

69.     Plaintiffs seek all damages allowed by law as a result of the aforementioned conduct

forming the basis for each of Plaintiffs’ causes of action. Plaintiffs request damages within

the jurisdictional limits of the Court.
                                                                                              12
      Case 4:18-cv-03196 Document 32 Filed on 01/27/20 in TXSD Page 13 of 15




70.     Upon the trial of this cause, it will be shown that Ulises Valladares sustained serious,

permanent injuries, mental anguish and ultimately death, and Plaintiffs incurred serious

damage.

71.     The damages sustained by Ulises Valladares and the Plaintiffs were proximately

caused by the Defendants as set forth herein.

72.     Plaintiffs respectfully request the Court determine the amount of the loss Justina

Garcia and U.V. have incurred in the past and will incur in the future.

73.     There are certain elements of damages provided by law that Plaintiffs are entitled to

have the court in this case separately consider determining the sum of money for each

element that will fairly and reasonably compensate the Plaintiffs.

74.     Plaintiffs are further entitled to reasonable attorneys’ fees and costs in pursuing this

matter, and any other reasonable and necessary damages as allowed 42 U.S.C 1988 or other

law.



                                 REQUEST FOR RELIEF

75.     Plaintiffs seek judgment in their favor and against Defendants and ordering the

Defendants to pay all damages, jointly and severally, recoverable under law to the

Plaintiffs, including, but not limited to, the following:

a.      Compensatory damages

b.      loss of enjoyment of life,

c.      emotional pain,

d.      physical pain & suffering
                                                                                             13
     Case 4:18-cv-03196 Document 32 Filed on 01/27/20 in TXSD Page 14 of 15




e.     Physical Impairment

f.     mental anguish,

g.     loss of the society, association, and companionship of friends and family,

h.     loss of the parent-child relationship,

i.     deprivation of legal rights,

j.     loss of earning capacity;

k.     disfigurement;

l.     death;

m.     Punitive damages;

n.     Pre-judgment interest;

o.     Post-judgment interest;

p.     Costs of suit and fees as allowable by law;

q.     Attorneys’ fees under 42 U.S.C. § 1988, Federal Tort Claim Act, Bivens, or other

       law;

r.     Expert fees under 42 U.S.C. § 1988, Federal Tort Claim Act,Bivens or other law;

s.     loss of financial and emotional support, funeral expense; and

t.     Any other such relief as is deemed just and proper.




                                                                                     14
    Case 4:18-cv-03196 Document 32 Filed on 01/27/20 in TXSD Page 15 of 15




                                          Respectfully submitted,

                                          /s/ U. A. Lewis
                                          U. A. Lewis
                                          The Lewis Law Group
                                          State Bar No. 24076511
                                          Federal Bar No. 1645666
                                          P. O. Box 27353
                                          Houston, TX 77227
                                          Telephone:(713)570-6555
                                          Facsimile:(713) 581-1017
                                          Email: myattorneyatlaw@gmail.com

                                          Lead attorney for Plaintiff Brooke Pearce

                                          /s/ Randall L. Kallinen
                                          Randall L. Kallinen
                                          Kallinen Law PLLC
                                          State Bar of Texas No. 00790995
                                          U.S. Southern District of Texas Bar No.: 19417
                                          511 Broadway Street
                                          Houston, Texas 77012
                                          Telephone:713/320-3785
                                          FAX:713/893-6737
                                          Email: attorneykallinen@aol.com

                                          Lead attorney for Plaintiff Justina Garcia

                               CERTIFICATE OF SERVICE
       I certify that I have served the foregoing by filing with the ECF System of the Court
on this 27th day of January 2020.

                                                 /s/ U.A. Lewis
                                                 U.A. Lewis




                                                                                         15
